Citation Nr: 1715399	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-18 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, separate and distinct from chronic sleep impairment associated with the Veteran's service-connected post traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the Veteran's service-connected PTSD.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6. Entitlement to an increased compensable disability rating for the Veteran's service-connected bilateral hearing loss disability.  

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of two Department of Veterans Affairs Regional Offices (ROs).  In July 2008, the RO in St. Louis, Missouri issued a decision ruling on sixteen separate issues.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.  Of the 16 rulings in the original decision, the Veteran appealed the denial of service-connected disability compensation for the following claimed disabilities: 1) peripheral neuropathy of the bilateral upper and lower extremities (characterized as four separate issues - i.e., peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, etc.); 2) hypertension; 3) GERD; and 4) insomnia.  In May 2013, the RO in Los Angeles granted service connection for peripheral neuropathy of the right lower extremity.  But the denial of service connection for peripheral neuropathy in all other limbs remained on appeal.  In October 2015, the RO denied the Veteran's request for an increase in the zero percent (noncompensable) rating assigned to his service-connected bilateral hearing loss disability.  The Veteran timely appealed that ruling as well.  

In the substantive appeal (VA Form 9), filed by the Veteran in July 2013, he indicated his desire to testify at a Travel Board hearing before a Veterans Law Judge.  Because he withdrew his hearing request in April 2014, this appeal may proceed without a hearing.  38 C.F.R. § 20.704(e) (2016).  

For the reasons below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Sleep Disorder

The AOJ denied the Veteran's claim for service connection for insomnia on the grounds that insomnia "is "not considered a disability but rather a symptom of an underlying condition."  In its May 2013 statement of the case (SOC), the AOJ correctly noted that the Veteran receives disability compensation for service-connected PTSD and, according to his VA psychiatric examination reports, one of the symptoms associated with his PTSD is chronic sleep impairment.  The AOJ continued to deny service connection for insomnia on the grounds that "Insomnia is therefore considered part and parcel to your PTSD disability."  

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  For example, a claim for service connection for PTSD should be broadly construed to include claims for service connection for any psychiatric disorder related to service.  See Id. at 5.  According to his post-service VA records of medical treatment, the Veteran participated in a sleep study in April 2010.  The value of the study was limited by an "intermittent signal loss in the pulse oximeter."  But the remaining data was "consistent with severe obstructive sleep apnea."  According to a February 2011 VA dentistry note, which is available in the Virtual VA electronic claims file, the Veteran visited a dental clinic to receive a machine designed to treat the symptoms of sleep apnea.  

Pursuant to Clemons, if the Veteran has sleep apnea as a result of any disease, injury or event in service, he is potentially eligible for benefits, notwithstanding his earlier characterization of the claimed disability as "insomnia."  Moreover, although the Veteran's mental illness examinations indicate that chronic sleep impairment is associated with PTSD, it is not clear whether PTSD is the only acquired psychiatric disability which causes the Veteran to experience trouble sleeping.  Pyramiding, or the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  But with the evidence available, the Board has no way to intelligently decide whether the Veteran's trouble sleeping is a separate disorder or merely a symptom of a disability for which VA already pays compensation.  For these reasons, the Board will remand the Veteran's sleep disorder claim for a new medical opinion on this question.

Service Connection for Peripheral Neuropathy

The Veteran has suggested that he has peripheral neuropathy of the upper and lower bilateral extremities as the result of his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310 (2016).  Because of his service in Vietnam, the Veteran is presumed to have been exposed to certain tactical herbicides.  38 C.F.R. § 3.307 (2016).   Early onset peripheral neuropathy is on the list of diseases which are presumably the result of herbicide exposure in Vietnam.  38 C.F.R. § 3.309.  But there is no indication that the Veteran began to experience symptoms associated with peripheral neuropathy until almost thirty years after his discharge from active duty.  In 2009, he told a VA examiner that his condition had existed for approximately eight years.  

To help decide whether peripheral neuropathy is related to service, the AOJ arranged examinations of the Veteran in March 2008 and September 2009.  The March 2008 report indicated that there were no abnormal findings during a peripheral nerves examination.  The report's diagnosis section indicates "no objective pathology" to render a diagnosis of peripheral neuropathy.  

The September 2009 examiner did provide a diagnosis of peripheral neuropathy, but wrote that the "etiology of peripheral neuropathy is idiopathic."  In response to language on the examination form requesting an opinion on the probability of a connection between peripheral neuropathy and service, the examiner wrote, "I can not provide a response without speculation since the etiology is not determinable on basis of available history and objective data."  Other language from the September 2009 report indicates the examiner's desire to see a copy of recent EMG/NCV test results.  

Tests of this kind had been performed in May 2009 and, according to the test report, the results were "consistent with peripheral neuropathy."  In response to his initial September 2009 report, the AOJ sent a copy of this test to the September 2009 examiner, who provided a brief addendum opinion indicating that he would revise his prior statement that an opinion on the relationship between peripheral neuropathy and service would require speculation.  The complete addendum opinion is as follows: "peripheral neuropathy is related to ulnar nerve, left[.]"

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate 
'medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.'" Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008)).

Even with the addendum, which indicates that the Veteran's peripheral neuropathy has some relationship to the left ulnar nerve, the September 2009 examination report is inadequate.  The opinion fails to indicate clearly whether any relationship exists between peripheral neuropathy and service.  If the September 2009 examiner intended to suggest a negative answer to that question - i.e., because the left ulnar nerve caused the Veteran's peripheral neuropathy, a relationship between that condition and any in-service disease, injury or event is unlikely - then it is not clear why, also according to the September 2009 report, the Veteran experiences symptoms in the "bilateral feet, toes and all fingers . . . ."  For these reasons, the peripheral neuropathy issues will be remanded to obtain an adequate opinion.


Service Connection for Hypertension

The Veteran has been diagnosed with hypertension.   The few blood pressure readings in service do not meet VA's regulatory definition of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2016).  But he does have a current diagnosis of hypertension and the Veteran and his representative have claimed, respectively, that his hypertension has been aggravated by his service-connected PTSD and his service-connected diabetes mellitus type II.

In March 2008, the Veteran reported for a VA-authorized examination to determine the nature and etiology of several claimed conditions.  The examiner diagnosed hypertension and, in an addendum, indicated "yes" in response to the request: "Please clarify, is the hypertension at least as likely as not related to diabetes mellitus?"   The examiner offered the following explanation for that conclusion: "Due to presence of erectile dysfunction indicating other microvascular complication thus indicating widespread microvascular changes."

The Board does not have enough information to decide the claim because, based on the examiner's report, it is not clear whether, by indicating that hypertension was "related" to the Veteran's service-connected diabetes mellitus, the examiner meant to indicate that diabetes caused the Veteran's hypertension or, as his representative has claimed, aggravated his hypertension.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  The Board therefore finds that the AOJ should attempt to clarify the issue of causation versus aggravation and, if diabetes aggravated the Veteran's hypertension, to obtain an addendum opinion on the baseline and current levels of severity of the Veteran's hypertension.  

The new opinion should comment on a January 2010 VA Emergency Department note, which is part of the Virtual VA claims file.  According to the note, the Veteran's hypertension was "likely secondary to anxiety."  

The opinion should also address a suggestion the Veteran made in his November 2007 application that all of his claimed disabilities, including hypertension, were the result of his exposure to the tactical herbicide Agent Orange in Vietnam.   Although hypertension is not one of the diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e), the Institute of Medicine, an entity associated with the National Academy of Sciences moved hypertension from the category of diseases designated "inadequate or insufficient evidence of an association to Agent Orange exposure" to the category of "limited or suggestive association to Agent Orange exposure."  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,439 (July 8, 2010); 77 Fed. Reg. 47, 924, 47,926 (August 10, 2012).  By indicating that the Veteran has a disability which "may be associated with the claimant's . . . service" the evidence satisfies the test for a separate medical opinion on the probability of a relationship between herbicides and hypertension in this case.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for GERD

The Veteran also seeks service connection for GERD.  In his April 2009 notice of disagreement, he claimed that this condition is caused or aggravated by symptoms of PTSD. In his initial November 2007 application, he claimed that all his claimed disabilities, apparently including GERD, were directly related to his exposure to Agent Orange.  

The Veteran was examined for this condition in March 2008.  The examiner's report noted that the Veteran reported complaints of acid reflux for fifteen years.  The Veteran told the examiner that symptoms occurred about three times each month.  The diagnosis section of the examiner's report indicated that "there is no diagnosis [of acid reflux] because there is no pathology to render a diagnosis."  The examiner did not provide a medical opinion on the probability of a relationship between GERD and any disease, injury or event in service, apparently because no GERD pathology was present at the time of the examination.   

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the March 2008 examiner did not make the diagnosis, a diagnosis of GERD is clear from the post-service VA treatment records.  Despite the lack of GERD symptoms at the time of the examination, the decision to provide the Veteran with an examination carried with it the duty to provide an adequate one, including a medical opinion on the probability of a relationship between GERD and service, notwithstanding the absence of GERD symptoms at the time of the VA examination.  

Increased Rating for Hearing Loss

When VA receives a substantially complete claim, it is required to provide the claimant with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). The type of notice depends on the on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The appeal of the denial of the Veteran's claim for an increased rating for hearing loss comes to the Board from an October 2015 rating decision.  The RO originally granted service connection for hearing loss and assigned a noncompensable disability rating in April 2010.  But the Veteran did not appeal the initial assigned rating and that decision became final one year later.  38 C.F.R. § 20.1103 (2016).  The Veteran did not file the pending claim for an increased rating for hearing loss until May 2013.  Accordingly, the increased rating on appeal is a new claim independent from the initial application for service connection for hearing loss, and not a "downstream element" - such as the appeal of an initial disability rating assigned at the time an application for service connection is granted.
Unfortunately, between the filing of the May 2013 increased rating claim and the October 2015 decision, the RO provided no notice of any kind explaining to the Veteran the nature of the evidence needed to establish his eligibility for an increased rating for hearing loss.  The notice required by the VCAA must be provided to the claimant before the initial unfavorable decision on the merits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because that requirement was not observed in this case, the Board must remand the increased rating claim with instructions to provide appropriate notice to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran as notice required by 38 U.S.C.A. § 5103 (West 2014) with respect to the Veteran's claims for an increased (compensable) rating for his service-connected bilateral hearing loss disability.  The Veteran should be asked to identify any additional medical treatment he has received for hearing loss. Take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if any, and copies of his service treatment records, if copies of the original records are available from the Veteran or from other sources.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. Arrange an examination with an appropriate medical professional to determine the nature and etiology of any disorder characterized by insomnia or difficulty sleeping, including sleep apnea.  All studies, tests and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should identify any diagnosed sleep disorder.  He or she should specifically indicate whether it is at least as likely as not (50 percent probability or more) that an identifiable sleep disorder exists separate and apart from symptoms of the Veteran's other service-connected disabilities, including PTSD. If such a separate and clinically significant sleep disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder was incurred during military service or is otherwise related to any disease, injury or event in service. 

A complete rationale should accompany any opinion provided.

3. Refer the claims file to an appropriate medical professional for preparation of an addendum opinion on the nature and etiology of the Veteran's peripheral neuropathy of the left lower and bilateral upper extremities. The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  

After the examiner's review of the claims file is complete, he or she should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the left lower and bilateral upper extremities was the result of any disease injury or event in service, including the Veteran's presumed exposure to tactical herbicides in Vietnam or was aggravated by any disease injury or event in service, also including the Veteran's presumed exposure to tactical herbicides in Vietnam.  The examiner should further indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the left lower and bilateral upper extremities was the caused or aggravated by the Veteran's service-connected diabetes mellitus type II.  

If the examiner reports that the Veteran's peripheral neuropathy was aggravated by any in-service disease, injury or event or by the Veteran's service-connected diabetes mellitus type II, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Refer the claims file to an appropriate medical professional for preparation of an addendum opinion on the nature and etiology of the Veteran's hypertension.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused a permanent increase in severity of his hypertension.  If so, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  

The examiner should further indicate whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is the result of the Veteran's presumed exposure to tactical herbicides in Vietnam. The examiner is advised that the absence of hypertension from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam, see 38 C.F.R. § 3.309(e), is not, by itself, a sufficient explanation for a negative opinion - i.e., if it is the examiner's opinion that the Veteran's hypertension is not associated with his exposure to herbicides in Vietnam, the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's hypertension and his exposure to herbicides than to indicate that hypertension is not on the list of presumptive diseases.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. Refer the claims file to an appropriate medical professional for preparation of an addendum opinion on the nature and etiology of the gastroesophageal reflux disease (GERD). The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  

After the examiner's review of the claims file is complete, he or she should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was the result of any disease injury or event in service, including the Veteran's presumed exposure to tactical herbicides in Vietnam or was aggravated by any disease injury or event in service, including the Veteran's presumed exposure to tactical herbicides in Vietnam.  The examiner should further indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was the caused or aggravated by the Veteran's service-connected PTSD.  

If the examiner reports that the Veteran's GERD was aggravated by any in-service disease, injury or event or by the Veteran's service-connected PTSD, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that the absence of GERD from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam, see 38 C.F.R. § 3.309(e), is not, by itself, a sufficient explanation for a negative opinion - i.e., if it is the examiner's opinion that the Veteran's GERD is not associated with his exposure to herbicides in Vietnam, the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's GERD and his exposure to herbicides than to indicate that GERD is not on the list of presumptive diseases.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6. After the requested records reviews and opinions are completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the appropriate reviewing personnel.  

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







